Opinion issued November 2, 2006









     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00910-CV




IN RE LEONIDAS KAPETANAKIS




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          Relator filed a petition for writ of mandamus complaining of Judge
McCorkle’s
 October 4, 2006, order striking Mr. Kapetanakis’s jury demand.
          We deny the petition for writ of mandamus.

PER CURIAM

Panel consists of Justices Taft, Keyes, and Hanks.